MARSHALL, C. J.
1. Where the Industrial Commission denies the right of a claimant to compensation, and the claimant appeals in due course to the Common Pleas Court of the county under authority of Section 1465-90, General Code, and pleadings are filed, and the cause proceeds to verdict and judgment in that court, such judgment is subject to review upon error proceedings in the Court of Appeals by virtue of said section, which contains the following provision: “Einther party . . . shall have the right to prosecute error as in the ordinary civil cases,” and also by virtue of the constitutional jurisdiction of the Court of Appeals as defined in Section 6, of Article IV of the Constitution.
2. In such error proceedings the .Court of Appeals may consider all assignments of error which are proper grounds for new trial, including the weight of the evidence. .
Judgment affirmed.
Robinson, Jones, Matthias, Day and Allen, JJ., concur.